TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-08-00671-CV


Ciro Rivera, Appellant


v.


Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF CALDWELL COUNTY,
22ND JUDICIAL DISTRICT NO. 06-FL-118,
HONORABLE TODD A. BLOMERTH, JUDGE PRESIDING 


M E M O R A N D U M   O P I N I O N


	Appellant Ciro Rivera filed his notice of appeal on October 30, 2008.  On
November 25, 2005, the Clerk of this Court sent notice to appellant that the clerk's record was
overdue and that this appeal would be dismissed for want of prosecution if he did not submit a
response to this Court's notice on or before December 5, 2008.  To date, appellant has not responded
to this Court's notice.  Accordingly, we dismiss the appeal for want of prosecution.  Tex. R. App.
P. 37.3(b).

					__________________________________________
					Jan P. Patterson, Justice
Before Justices Patterson, Waldrop and Henson
Dismissed for Want of Prosecution
Filed:   January 9, 2009